DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.       This application contains claims directed to the following patentably distinct species:          Group I. Claims 1-13 are drawn to a semiconductor memory device including a plurality of memory cells to which identifiers are assigned, respectively, the 5semiconductor memory device comprising: a first circuit including a first power terminal and a second power terminal; a second circuit including a third power terminal and a fourth power terminal; and 10a power control circuit configured to apply a first power voltage or a ground voltage to the first power terminal and the ground voltage to the second power terminal based on the identifiers (as recited in claims 1-6, figures 1-2 and 6-9); a processing system comprising: a base die; and at least one core die stacked on the base die and coupled to the base die through a connection via, the core die including a plurality of memory cells to which identifiers are assigned, respectively, wherein the core die comprises: a first circuit including a first power terminal and a second power terminal; a second circuit including a third power terminal and a fourth power terminal; and a power control circuit configured to apply a first power voltage or a ground voltage to the first power terminal and the ground 21PA4478- voltage to the second power terminal based on the identifiers (as recited in claims 7-10, figures 1-2 and 6-9); and a processing system comprising: a base die; and a stacked structure stacked on the base die and coupled to the base die through a connection via, the stacked structure including a plurality of memory cells to which identifiers are assigned, respectively, wherein the stacked structure comprises:22PA4478- a master core die directly stacked on the base die, the master core die including a first circuit and a second circuit, a first power terminal of the first circuit configured to receive a first power voltage, a second power terminal of the first circuit configured to receive a ground voltage, a third power terminal of the second circuit configured to receive a second power voltage and a fourth power terminal of the second circuit configured to receive a ground voltage; and at least one slave core die stacked on or over the master core to die, the slave core die including a first circuit and a second circuit, a first power terminal of the first circuit configured to receive a ground voltage, a second power terminal of the first circuit configured to receive a first power voltage, a third power terminal of the second circuit configured to receive a second power voltage and a fourth is power terminal of the second circuit configured to receive a ground voltage (as recited in claims 11-13, figures 1-2 and 6-9).
          Group II. Claims 14-18 are drawn to a power control circuit for a plurality of memory dies, the memory dies configured to form a stacked chip package, wherein identifiers are assigned to the memory dies, and each of the memory dies includes a first circuit and a second circuit, the power control circuit comprising: a die determination circuit configured to determine stack positions of the memory dies based on the identifiers of the memory dies to output a die attribute signal; and a current regulation circuit configured to apply a first power voltage or a ground voltage to a first power terminal of the first is circuit and apply the ground voltage to a second power terminal of the first circuit based on the die attribute signal (as recited in claims 14-16, figures 3-5); and a power control circuit for a plurality of memory dies, the memory dies configured to form a stacked chip package, wherein identifiers are assigned to the memory dies, and each of the memory dies includes a first circuit and a second circuit, the first circuit having a first power terminal and a second power terminal, the power control circuit comprising: a die determination circuit configured to determine stack positions of the memory dies based on the identifiers of the memory dies to output a die attribute signal; and a current regulation circuit comprising a switch configured to connect the first power terminal with the second power terminal or disconnect the first power terminal from the second power terminal in response to the die attribute signal, wherein a ground voltage may be applied to the first power terminal and the second power terminal to cut off current consumption of the first circuit in response to the die attribute signal (as recited in claims 17-18, figures 3-5).
3.    The species are independent or distinct because the two groups I and II recite distinct semiconductor memory device/processing systems and power control circuits utilizing different circuit configurations and functions as highlighted (underlined) in the claims and the figures above. In addition, these species are not obvious variants of each other based on the current record.
         Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
         Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
         a)    the inventions have acquired a separate status in the art in view of their different classification;
         b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
         c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies and/or search queries);
         d)    the prior art applicable to one invention would not likely be applicable to another invention;
         e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.           

           Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.           The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.           Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.            Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the imitations of an allowable generic claim as provided by 37 CFR 1.141.    
 
Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827